This is an action to foreclose a mortgage via ordinaria. The defendants have intervened claiming a homestead on part of the property sought to be foreclosed on.
The mortgage was given February 22, 1916, and the only question involved is one of fact, to wit, whether at the time the mortgage was *Page 32 
given the defendants resided on the property mortgaged.
The evidence is conflicting. The intervener and his wife and two relatives of hers testify that the intervener and his wife moved on the property in October, 1915, and have continued to reside there ever since. Plaintiff and his brother-in-law, and two disinterested witnesses, testify that the interveners did not reside on the property at any time during 1915 and 1916, that same was then occupied by one Bradley as a tenant of interveners who moved on the property only after their said tenant moved off of it.
The trial judge found the facts to be with the plaintiff and against the interveners and we find no manifest error in his conclusion which appears to be in accordance with the preponderance of the evidence and with the declaration made by the mortgagor in the mortgage itself, at a time unsuspicious and when the facts were fresh in the minds of the parties, that the property was not then and had not at any time been occupied by him as a homestead (tr. 13).
Our conclusion is that the finding of the trial judge was correct.
                                 Decree.
For the reasons assigned the judgment appealed from is affirmed.
  O'NIELL, C.J., absent. *Page 33